Citation Nr: 1701429	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  11-08 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1999 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2014, the Board remanded this case to the RO for additional development.  Pursuant to the Board's July 2014 remand, the Veteran was afforded a VA examination in August 2014.  Thus, the RO substantially complied with the Board's remand instructions, and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran does not have current bilateral hearing loss for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2016).








REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The Veteran claims service connection for a bilateral hearing loss disability.  Specifically, he asserted in his March 2011 substantive appeal and his March 2013 statement that he currently suffers hearing loss because of noise exposure during service. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of an in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such as organic diseases of the nervous system, to include sensorineural hearing loss, may be presumed to have been incurred during service if they manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a). 

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307; see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system, to include sensorineural hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection can be granted for a hearing loss disability when the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for hearing loss that first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau, 492 F.3d at 1376-77.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

In this case, the Veteran's service treatment records show that he did not have a bilateral hearing loss disability for VA purposes during service.  In July 2003, soon before separation, his pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
4000
RIGHT
0
10
0
0
LEFT
Not noted
Not noted
Not noted
5

The July 2003 audiogram does not note the Veteran's pure tone thresholds for either ear at 3000 Hz.  The audiologist recorded the Veteran's unaided discrimination as 100 percent in both ears, but did not specify whether the Maryland CNC test was used.  The audiologist also noted that the Veteran's speech reception thresholds were consistent with his pure tone audiometry, and his excellent discrimination.  The audiologist concluded that the Veteran had mild mid frequency sensorineural hearing loss.  

The Veteran's private treatment records show that in May 2006, his private physician found that he had grossly normal hearing.  In January 2010, the Veteran denied decreased hearing, and his physician again found that he had grossly normal hearing.  Moreover, in February 2010, the Veteran denied a change in his hearing.  During a May 2011 annual physical examination, the Veteran's private physician again found that he had grossly normal hearing. 

The Veteran was afforded a VA audiological examination in July 2010.  He reported noise exposure from gunfire and explosions during his time in service as an infantry rifleman.  He also reported difficulty understanding speech.  His pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
20
15
10
10
LEFT
20
35
20
20
20

His speech recognition score was 96 percent in both ears.  The examiner found that the Veteran's hearing was within normal limits from 250 Hz to 8,000 Hz bilaterally, except for mild sensorineural hearing loss at 1,000 Hz in the left ear.  The examiner concluded that the Veteran's hearing was within normal limits for rating purposes, bilaterally.  The examiner opined that the Veteran's hearing loss was at least as likely as not a result of noise exposure during military service, and that the Veteran's hearing was within normal limits during military service.  

The Veteran was afforded another VA audiological examination in August 2014.  He reported noise exposure during service from machine guns, grenades, and vehicles.  His pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
15
5
15
0
LEFT
25
35
15
10
15

The Veteran's speech recognition score was 100 percent in both ears.  The examiner found normal hearing in the right ear and sensorineural hearing loss in the frequency range of 500 to 4,000 Hz in the left ear.  The examiner also found that the Veteran's August 2014 hearing thresholds were similar to those obtained during the July 2010 VA examination.  The August 2014 VA examiner concluded that the Veteran's hearing was essentially within normal limits bilaterally.  The examiner opined that it was not at least as likely as not that the Veteran's bilateral hearing loss, if present, was caused by or a result of an event in military service.  The examiner explained that the Veteran's August 2014 hearing thresholds were similar to those on his 1998 enlistment audio examination, which indicated that no hearing threshold shifts occurred during his military service.

After a full review of the record, the Board finds that the claim must be denied.

The Board finds that the evidence of record shows that the Veteran does not have a bilateral hearing loss disability for VA purposes, despite the July 2010 VA examiner's positive nexus opinion.  See 38 C.F.R. § 3.385.  Moreover, although the August 2014 VA examiner checked the box diagnosing left ear sensorineural hearing loss, the examination report noted that the Veteran may have had left ear hearing loss at a level that was not considered to be a disability for VA purposes; that is exactly the case here.  

The Board recognizes the Veteran's contention that he has a current bilateral hearing loss disability due to noise exposure in service.  The Board also acknowledges his July 2010 report of difficulty understanding speech.  It is not doubted that he had noise exposure during service.  However, he is not competent to opine as to the specific audiometric values for his hearing or speech recognition.  Accordingly, his assertion that he has a current hearing loss disability for VA purposes is not competent evidence. 

VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  As the Veteran has not asserted, and the evidence does not otherwise show, that his hearing has materially worsened since the August 2014 VA examination, a new examination is unnecessary in this case.  See 38 C.F.R. §§ 3.326, 3.327 (new examinations will be requested whenever VA determines that there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

While the presence of a disability at any time during the claim process can justify a grant of service connection, even when the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), Congress has specifically limited entitlement to service-connection for disease or injury to cases when such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  As discussed above, VA has a very specific definition of what constitutes a hearing loss disability, and those criteria have not been met here.

In summary, the evidence shows that the Veteran does not have a current bilateral hearing loss disability for VA purposes.  As the evidence does not support a finding of a current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.

II. Duties to Notify and Assist

VA has a duty to notify the Veteran with respect to establishing entitlement to benefits, and a duty to assist with the development of evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Here, the Veteran filed his claim as a fully developed claim (FDC) in June 2010 on VA Form 21-526EZ.  The FDC process is voluntary, and under this framework, a claim is submitted in a fully developed status, limiting the need for further development of the claim by the VA.  The Veteran's signature on the VA Form 21-526EZ submitted in June 2010 indicates that he has received all essential notice required by the VCAA.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, identified private treatment records, and VA treatment records have been obtained. 

The Veteran was provided VA examinations for his claimed bilateral hearing loss disability in July 2010 and August 2014.  Those examinations and their associated reports were adequate because they were performed by appropriate medical professionals, based on an accurate review of the Veteran's record, history, and symptomatology, and included the necessary objective findings.  38 C.F.R. 
§  3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


